Case 2:21-cv-05456-VAP-AS Document 22 Filed 07/26/21 Page 1 of 2 Page ID #:598




  1 KELLY KLAUS (SBN 161091)
    Kelly.Klaus@mto.com
  2 ROSE LEDA EHLER (SBN 296523)
    Rose.Ehler@mto.com
  3 OLIVER BROWN (SBN 335952)
    Oliver.Brown@mto.com
  4 MUNGER, TOLLES & OLSON LLP
    350 South Grand Avenue, Fiftieth Floor
  5 Los Angeles, California 90071
    Telephone: (213) 683-9100
  6 Facsimile: (213) 687-3702
  7 Attorneys for Plaintiffs
  8
  9                         UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11                                 WESTERN DIVISION
 12
 13 WARNER BROS. ENTERTAINMENT                    Case No. 2:21-cv-05456-VAP-AS
    INC.; UNIVERSAL CITY STUDIOS
 14 LLC; UNIVERSAL CITY STUDIOS
    PRODUCTIONS LLLP; UNIVERSAL                   NOTICE OF DEFENDANTS’
 15 CONTENT PRODUCTIONS LLC;                      FAILURE TO RESPOND TO
    UNIVERSAL TELEVISION LLC;
 16 AMAZON CONTENT SERVICES                       MOTION FOR PRELIMINARY
    LLC; COLUMBIA PICTURES                        INJUNCTION
 17 INDUSTRIES, INC.; DISNEY
    ENTERPRISES, INC.; NETFLIX                    Judge:       Hon. Virginia A. Phillips
 18 STUDIOS, LLC; OPEN 4 BUSINESS
    PRODUCTIONS LLC; PARAMOUNT                    Date:        Aug. 9, 2021
 19 PICTURES CORPORATION;                         Time:        2:00 p.m.
    SCREEN GEMS, INC.; and SONY                   Courtroom:   8A
 20 PICTURES ANIMATION INC.,
 21               Plaintiffs,
 22        vs.
 23 JASON TUSA; and DOES 1-10 d/b/a
    ALTERED.CARBON TV, DIGITAL
 24 UNICORN MEDIA, SINGULARITY
    MEDIA, and AREA 51,
 25
              Defendants.
 26
 27
 28

                                              -1-               Case No. 2:21-cv-05456-VAP-AS
        NOTICE OF DEFENDANTS’ FAILURE TO RESPOND TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-05456-VAP-AS Document 22 Filed 07/26/21 Page 2 of 2 Page ID #:599




  1        On July 8, 2021, Plaintiffs filed a Motion for Preliminary Injunction in this
  2 action, seeking to enjoin Defendant Jason Tusa (“Tusa”) from continuing to infringe
  3 Plaintiffs’ copyrights, via his latest infringing streaming service, Altered Carbon, or
  4 any other. Tusa failed to timely respond to Plaintiffs’ Motion. Pursuant to Local
  5 Rule 7-12, the Court may deem his silence as consent to Plaintiffs’ requested relief.
  6        Tusa was personally served with a copy of the Motion and all supporting
  7 filings on July 10, 2021. Dkt. No. 21 (Proof of Service). His response was due by
  8 July 19, 2021. L.R. 7-9. Tusa failed to respond or seek an extension.
  9        Plaintiffs are not aware of a legitimate reason why Tusa would be unable to
 10 fulfill his obligations to this Court. Tusa was personally served with the Motion.
 11 Dkt. No. 21. He is familiar with Plaintiffs and their counsel from their history of
 12 negotiating a settlement. Dkt. No. 15, Declaration of Jan van Voorn ¶¶ 32-36. He
 13 has previously engaged counsel. See id. ¶ 32.
 14        Plaintiffs respectfully request that their Motion be granted.
 15
 16 DATED: July 26, 2021                   MUNGER, TOLLES & OLSON LLP
 17
 18
                                           By:        /s/ Rose Leda Ehler
 19
                                               ROSE LEDA EHLER
 20                                        Attorneys for Plaintiffs
 21
 22
 23
 24
 25
 26
 27
 28

                                              -2-               Case No. 2:21-cv-05456-VAP-AS
        NOTICE OF DEFENDANTS’ FAILURE TO RESPOND TO MOTION FOR PRELIMINARY INJUNCTION
